 AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of!   I~~\
                                     UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                      V.                                          (For Offenses Committed On or After November I, 1987)


                  Elias Enoc Granados-Monchez                                     Case Number: 2:19-mj-11547

                                                                                  James Anthony Johnson
                                                                                  Defendant's Attorney


 REGISTRATION NO. 91734298
                                                                                                             FILED
 THE DEFENDANT:
  IZI pleaded guilty to count(s) 1 of Complaint       DEC - 2 2019
                                ----------------+------------+--
  •

 Title & Section                   Nature of Offense                                                               Count Number(s)
 8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                     1

  D The defendant has been found not guilty on count(s)
                                  -------------------
" •   Count(s)
                   ------------------
                                      dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:
                                                                                               (-
                               •    TIME SERVED

  IZI Assessment: $10 WAIVED IZI Fine: WAIVED                             1                l
                                                                                .-,.,_ __.___..,,~_,___ _ _ _ days


  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Monday, December 2, 2019
                                                                          Date of Imposition of Sentence



                                                                          ~~
                                                                          HOORABLE RUTH~ EZMoNTENE
                                                                          UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                         2:19-mj-11547
